Citation Nr: 1711302	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction in disability rating from 20 percent to 10 percent for a lumbar spine disability was proper.

2.  Entitlement to an increased rating for a lumbar spine disability. 

3.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1999.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal is currently with the RO in Winston-Salem, Virginia.  

Before proceeding further, a discussion of the jurisdictional history of this case is necessary.  In a December 2007 rating decision, the RO proposed to reduce the Veteran's ratings for his cervical and lumbar spine disabilities from 20 percent to 10 percent.  The Veteran submitted a September 2008 Notice of Disagreement in which he disputed the reductions and stated that his spine disabilities had actually gotten worse.  In a February 2010 rating decision, the RO determined that the Veteran was entitled to a 20 percent rating for his cervical spine disorder; the previous cervical spine rating reduction was restored, but continued the 10 percent rating for his lumbar spine disorder

The Board has determined that the Veteran's increased rating claims for his cervical and lumbar spine disabilities remain on appeal.  Additionally, as the rating reduction for the lumbar spine disability was never reversed, the Board finds that this issue remains on appeal.  The rating reduction for the cervical spine disability is not before the Board because the reduction was reversed in the February 2010 rating decision.

The Board also notes that in multiple notices to VA, including in January 2015, the Veteran requested an audit of his payment records to determine whether or not he received the retroactive pay from when the cervical spine reduction was reversed.  However, it does not appear that the audit was ever conducted.  When implementing the Board's decision, VA should respond to the Veteran's request and provide an appropriate audit.


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO proposed to reduce the Veteran's lumbar spine disability rating from 20 to 10 percent.  

2.  In a June 2008 notification, the RO implemented the proposed reduction of the lumbar spine disability from 20 percent to 10 percent, effective October 1, 2008.

3.  The reduction was not carried out in accordance with applicable procedures and is void ab initio.

4.  Throughout the course of the appeal, the Veteran's lumbar spine disability has been characterized by pain, flare-ups, and limitation of motion.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

5.  The Veteran's cervical spine disability has been characterized by pain, flare-ups, and limitation of motion; forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine, has not been shown.


CONCLUSIONS OF LAW

1.  The reduction in rating for a lumbar spine disability from 20 percent to 10 percent was not proper, and is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Codes (DC) 5003, 5243 (2016).

2.  The criteria for establishing a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243 (2016).

3.  The criteria for establishing a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in January 2014 in order to obtain relevant treatment records and new VA examinations.  VA sent a letter to the Veteran in March 2015 requesting that the Veteran provide VA access to private treatment records.  However, the Veteran has not provided the additional information.  Therefore, VA has met its duty to assist in this respect.

VA provided relevant and adequate examinations in August 2007, October 2009, January 2010, and May 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


The Board notes that even though its January 2014 remand requested that a Statement of the Case (SOC) be issued for the Veteran's bilateral knee disability, the RO correctly noted that an SOC was issued in November 2008.  As the Veteran never perfected his appeal, they are no longer on appeal, and the Board declines to take jurisdiction over those claims at this time. 

Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Lumbar Spine: Rating Reduction

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016). 

After completing the predetermination procedures, VA must send the veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2016).

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

In the present case, the Veteran contends that the reduction was improper because it was done without notice and he stated at the time that his back condition had gotten worse, not better.  A December 2007 notice contained a rating decision reflects a proposed reduction of the schedular rating for a lumbar spine disability from 20 percent to 0 percent.  The Veteran was notified of the proposed action, the reasons and bases therefore, and was given the required 60 days to present additional evidence and to request a hearing.  The RO subsequently implemented the rating reduction in a June 2008 rating decision, with an effective date of October 1, 2008.  At that time, the Veteran's 20 percent rating had been in effect for less than five years.  Therefore, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in this instance.

The Board determines that the reduction in rating for the Veteran's lumbar spine disability was not proper.  

As an initial matter, VA followed correct procedure by providing a rating decision setting forth all material facts and reasons why the Veteran's rating was to be reduced.  The Veteran was also provided a letter that offered him a hearing and the opportunity to submit additional evidence.  The Veteran was notified of the action taken and his appellate rights in a June 2008 letter.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e), (i) (2016).

However, a review of the RO's December 2007 and June 2008 rating decisions, which pertained to the reduction, demonstrate that in each case, the RO appears to have essentially analyzed the issue of reduction of the 20 percent evaluation just as it would a claim for an increased rating.  Specifically, the RO failed to discuss the provisions of 38 C.F.R. §§ 3.105 or 3.344 in its analysis.  Of particular note, at no time did its analysis discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  The RO merely discussed the rating criteria.  

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).

Since the rating decision that accomplished the reduction of the 20 percent rating for the Veteran's service-connected lumbar spine disability did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 20 percent evaluation, effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 20 percent rating for a lumbar spine disability was improperly reduced, that the reduction of the rating is void ab initio, and that the 20 percent evaluation for the Veteran's lumbar spine disability should be restored. 


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lumbar Spine

Having found that the Veteran's reduction was improper, the issue remains whether a rating in excess of 20 percent is warranted.  In his September 2008 statement, the Veteran asserted a claim seeking an increased rating for his service-connected lumbar spine disability, which is characterized as degenerative disc disease of the lumbosacral spine with intervertebral disc syndrome, status post fusion L4-S1.  

The Veteran's disability is currently rated at 20 percent under 38 C.F.R. § 4.71a, DC 5243 (addressing intervertebral disc syndrome).  Ratings under this diagnostic code are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation.  Under these bases, a rating in excess of 20 percent is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
See 38 C.F.R. § 4.71a, DC 5243 (2015) (all 40 percent).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  Initially, the Board notes that as the Veteran stated in his May 2016 VA examination that he did not experience any incapacitating episodes, an evaluation based on incapacitating episodes is not for application.  

At a VA examination in August 2007, the Veteran reported decreased motion, stiffness, spams, and pain.  He stated that his pain was moderate and constant.  He reported severe flare ups of his spinal condition every 2 to 3 weeks for a duration of 1 to 2 days.  When his range of motion was tested, the Veteran exhibited lumbar flexion of 90 degrees in both active and passive motion.  

At a January 2010 VA examination, the Veteran again exhibited lumbar flexion of 90 degrees with no difference after repetitive testing.  The Veteran reported that his joint function was not additionally limited by pain, fatigue, or weakness.  He indicated that his pain level was moderate and could be exacerbated by physical activity and stress, but it was relieved by rest and medicine.  He described spontaneous pain that occurred once per month and lasted for two hours each time.  

At this most recent VA examination in May 2016, the Veteran's forward flexion had decreased to 70 degrees.  Pain was noted on the examination, but that pain did not result in or cause functional loss.  The Veteran reported flare ups that could be described as pain along his spine in the mid-back area as well as muscle spasms.  

The presence of a measureable range of motion throughout the appeal period precludes a finding of ankylosis.  While the Veteran has stated that he would spend periods of time resting during flare-ups, there is no evidence that he was prescribed periods of bedrest by a physician.  Therefore, the Board concludes that a rating in excess of 20 percent is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss, as noted by multiple examiners.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

Cervical Spine

In his September 2008 NOD, the Veteran asserted a claim seeking an increased rating for his service-connected cervical spine disability, which is characterized as cervical strain.  The Veteran currently receives a 20 percent rating for his cervical spine disability under 38 C.F.R. § 4.71a, DC 5237.  In order to warrant a rating in excess of 20 percent, the evidence must show:
* Forward flexion of the cervical spine 15 degrees or less; or
* Favorable ankyloses of the entire cervical spine.
See 38 C.F.R. § 4.71a, DC 5237 (30 percent).

For VA compensation purposes, normal forward flexion and extension of the cervical spine is from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  See 38 C.F.R. § 4.71a, Note 2. 

After a review of the evidence, the Board determines that a rating in excess of 20 percent is not warranted.  Specifically, at VA examinations in August 2007, October 2009, and May 2016, the Veteran complained of decreased motion, stiffness, and pain.  However, on each occasion, his flexion was limited to only 35 degrees- well in excess of what is necessary to warrant an increased rating.  Moreover, given that the Veteran has repeatedly shown a substantial range of motion in all directions, ankylosis is not shown.

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his cervical spine, it appears that his pain has resulted in only 5 degrees of additional functional loss, as noted during his October 2009 VA examination.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating he currently receives.  Therefore, in conclusion, a rating in excess of 20 percent is not warranted.

Neurological Abnormalities

When evaluating the extent of the Veteran's spine disabilities, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, the Veteran is already in receipt of a 10 percent disability rating for neurological symptoms in his bilateral lower extremities under 38 C.F.R. § 4.71a, DC 8720 (2016), which addresses neuritis of the sciatic nerve.  The Board agrees that this is the most appropriate diagnostic code.  Under this diagnostic code, a 20 percent rating is warranted when the condition is "moderate" in nature.  Id.

During his May 2016 VA examination, the examiner diagnosed radiculopathy and noted paresthesias and/or dysesthesias.  The examiner determined that the radiculopathy was of a mild nature.  During his January 2010 VA examination, the Veteran complained of pain traveling to his legs and buttocks.  However, he denied urinary or fecal incontinence.  During his muscle strength testing, the examiner noted normal muscle tone.  He had a normal sensory examination.  As moderate symptoms have not been shown, and no other neurological symptoms have been demonstrated, the 10 percent rating for radiculopathy of the bilateral lower extremities is appropriate.

There are no indications that the Veteran should be in receipt of a disability rating for neurological symptoms in his bilateral upper extremities.  Specifically, the Veteran complained only of radiating pain to his legs and buttocks during his January 2010 VA examination.  During the same examination, he had full muscle strength in his upper extremities with normal muscle tone and an absence of muscle atrophy.  There was no indication of abnormal sensation.  Additionally, during his May 2016 VA examination, the Veteran reported no radicular pain or any other signs or symptoms due to radiculopathy.  As no neurological symptoms in the upper extremities have been demonstrated, no rating is necessary.

Based on the evidence a rating in excess of 10 percent is not warranted for neurological symptoms in the bilateral lower extremities, nor are any other separate compensable ratings warranted.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his lumbar and cervical spine disorders according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar and cervical spine disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention that VA has not sufficiently considered the severity of his lumbar and cervical spine disorders.  However, the effects of his disabilities have already been addressed in the schedular rating criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria. 

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  In fact, the Veteran did not respond to a June 2016 letter from VA that provided him a TDIU application.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

The reduction in rating for a lumbar spine disability from 20 percent to 10 percent was not proper, and is void ab initio.  

The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  

The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


